ACCEPTED
                                                                                       05-14-01391-CV
                                                                            FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                 4/27/2015 10:01:58 AM
                                                                                            LISA MATZ
                                                                                                CLERK

                              NO. 05-14-01391-CV

                                                                     FILED IN
                           IN THE COURT OF APPEALS            5th COURT OF APPEALS
                                                                   DALLAS, TEXAS
                        FOR THE FIFTH JUDICIAL DISTRICT
                                                              4/27/2015 10:01:58 AM
                                DALLAS, TEXAS
                                                                     LISA MATZ
                                                                       Clerk

                              MARSHA FONTANIVE
                                 APPELLANT

                                        V.

                              CDX HOLDINGS, INC.
                                  APPELLEE.


         FROM THE COUNTY COURT AT LAW NO. 1, DALLAS COUNTY, TEXAS,
            CAUSE NO. CC-14-01736-A, D’METRIA BENSON, PRESIDING.


                        JOINT MOTION TO ABATE APPEAL


TO THE HONORABLE COURT OF APPEALS:

       Under Texas Rule of Appellate Procedure 10.1, CDx Holdings, Inc.

(“Appellee”) and Marsha Fontanive (“Appellant”) file this joint motion to abate

this appeal for 60 days, or until June 26, 2015, to facilitate ongoing attempts to

settle their dispute.




                                        1
      1.    Appellant’s brief was filed on February 3, 2015.             After two

   extensions, Appellee’s brief is currently due on May 4, 2015.

      2.    The parties are near an agreement to resolve this matter and seek an

   abatement, including a stay of all pending briefing deadlines, in order to permit

   the parties to continue those discussions.

      3.    The parties are not seeking an abatement for purposes of undue delay,

   but rather are attempting to resolve their dispute in good faith in a manner that

   conserves resources for both the Court and the parties.

      4.    The Court has the authority to abate this appeal pursuant to Texas

   Rule of Appellate Procedure 42.1(a)(2)(C). See also Staub v. City of Round

   Rock, 2014 WL 2198485 (Tex. App.—Austin May 23, 2014, no pet.) (mem.

   op., not designated for publication); Carney v. Mason, 2005 WL 3471476 (Tex.

   App.—Dallas Dec. 20, 2005, no pet.) (mem. op., not designated for

   publication). A 60 day abatement would last until June 26, 2015.

      5.    The parties anticipate filing a voluntary dismissal after the final

   settlement terms are reached and the documents have been executed.

                            REQUEST FOR RELIEF
      For these reasons, the parties respectfully request that the Court abate this

appeal for 60 days, or until June 26, 2015, including all briefing deadlines that

occur during this period, subject to the following: (a) on or before the 60th day



                                          2
after the abatement, the parties will provide notice of whether they have reached a

settlement agreement; (b) if the parties have reached a settlement agreement,

Appellant will promptly file an appropriate motion to dispose of this appeal; (c) if

the parties have not settled their disputes within the 60 day abatement period,

Appellee requests that the Court set the due date for the Appellee’s brief to be filed

30 days from the date the abatement is lifted.




                                          3
                                          Respectfully submitted,

/s/ Jeremy D. Kernodle                  /s/ Laura J. Baughman
Stacy L. Brainin                        Laura J. Baughman
State Bar No. 02863075                  State Bar No. 00791846
Stacy.Brainin@haynesboone.com           lbaughman@baronbudd.com
Jeremy D. Kernodle                      Denyse F. Clancy
State Bar No. 24032618                  State Bar No. 24012425
Jeremy.Kernodle@haynesboone.com         dclancy@baronbudd.com
Christopher Rogers                      John Langdoc
State Bar No. 24051264                  State Bar No. 24044583
Chris.Rogers@haynesboone.com            jlangdoc@baronbudd.com
Nicole Somerville                       BARON & BUDD, P.C.
State Bar No. 24068637                  3102 Oak Lawn Avenue, Suite 1100
Nicole.Somerville@haynesboone.com       Dallas, Texas 75219
Haynes and Boone, LLP                   Telephone: (214) 521-3605
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Telephone: (214) 651-5000
Facsimile: (214) 651-5940

Attorneys for Appellee CDx Holdings, Attorneys for Appellant Marsha
Inc.                                 Fontanive




                                    4
                         CERTIFICATE OF CONFERENCE
        I hereby certify that on April 27, 2015, I conferred with counsel for

Appellant. Counsel for Appellant does not oppose the relief sought by this motion.



                                      /s/ Nicole Somerville
                                      Nicole Somerville




                            CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing instrument was served
in accordance with the Texas Rules of Appellate Procedure on April 27, 2015.
        Laura J. Baughman
        Denyse F. Clancy
        John Langdoc
        BARON & BUDD, P.C.
        3102 Oak Lawn Avenue, Suite 1100
        Dallas, Texas 75219
        lbaughman@baronbudd.com
        dclancy@baronbudd.com
        jlangdoc@baronbudd.com




                                      /s/ Jeremy D. Kernodle
                                      Jeremy D. Kernodle

15129997_1




                                        5